


EXHIBIT 10.22

 

FORM OF EMPLOYEE NQSO AGREEMENT

 

<Participant Full Name>

 

Dear <Participant First Name>

 

Welcome to the HMS Holdings Corp. (the “Company”) family.  You have been awarded
a stock option grant in connection with your employment with the Company.  A
stock option grant gives you the right to purchase a specific number of shares
of the Company’s common stock at a fixed price, assuming that you satisfy
conditions of the HDI Holdings, Inc. Amended 2011 Stock Option and Stock
Issuance Plan (the “HDI Plan”) and the implementing agreement.  We would like
you to have an opportunity to share in the continued success of the Company
through this stock option grant under the HDI Plan.  The following represents a
brief description of your grant.  Additional details regarding your award are
provided in the attached Nonqualified Stock Option Agreement (the “Grant
Agreement”) and in the HDI Plan.

 

Stock Option Grant Summary:

 

Date of Grant

 

December 21, 2011

Option Shares

 

<Number of Shares Granted>

Exercise Price per Share

 

$31.37

Exercisability

 

One-quarter of the Option Shares on December 21 of the year following the year
of the Date of Grant and an additional one-quarter on the three following
anniversaries of that date.

Term Expiration Date

 

December 21, 2018

 

·                  You have been granted a nonqualified stock option to purchase
Shares of the Company’s common stock.  The total number of Shares under your
grant is in the chart above under “Option Shares” and the price per share is
under “Exercise Price per Share.”

 

·                  The potential value of your stock option grant increases if
the price of the Company’s stock increases, but you also have to continue to
provide services to the Company (except as the Grant Agreement provides) to
actually receive such value.  Of course, the value of the stock may go up and
down over time.

 

·                  You can’t exercise the stock option (actually purchase the
shares) until it becomes exercisable.  Your stock option becomes exercisable as
provided in the chart above under Exercisability, assuming you remain an
employee of the Company and subject to the terms in the Grant Agreement.

 

--------------------------------------------------------------------------------


 

·                  Whether or not you decide to exercise your stock option and
purchase the stock is your decision, and, you have until the stock option
expires (which will be no later than the seventh anniversary of the Date of
Grant, as set forth in the chart above under Term Expiration Date, but can end
earlier in various situations) to make that decision.

 

·                  Once you have purchased the Shares, you will own them and may
decide whether to hold the stock, sell the stock or give the stock to someone as
a gift.

 

You can access the Merrill Lynch portal updates and information:
https://www29.benefits.ml.com/login/login.aspx.  Please email IR@hms.com with
any questions.

 

2

--------------------------------------------------------------------------------


 

HMS HOLDINGS CORP.

NONQUALIFIED STOCK OPTION GRANT AGREEMENT FOR EMPLOYEES

UNDER THE HDI HOLDINGS, INC. AMENDED 2011 STOCK OPTION AND STOCK ISSUANCE PLAN

 

HMS Holdings Corp. (the “Company”) has granted you an option (the “Option”)
under the HDI Holdings, Inc. Amended 2011 Stock Option and Stock Issuance Plan
(as it may be amended from time to time and modified as described below) (the
“HDI Plan”).  The Option lets you purchase a specified number (the “Option
Shares”) of Shares of the Company’s common stock, at a specified price per Share
(the “Exercise Price”).

 

The individualized communication you received (the “Cover Letter”) provides the
details for your Option.  It specifies the number of Option Shares, the Exercise
Price, the Date of Grant, the schedule for exercisability, and the latest date
the Option will expire (the “Term Expiration Date”).

 

The Option is subject in all respects to the applicable provisions of the HDI
Plan.  This Grant Agreement does not cover all of the rules that apply to the
Option under the HDI Plan; please refer to the HDI Plan document.  Capitalized
terms are defined either further below in this grant agreement (the “Grant
Agreement”) or in the HDI Plan.

 

Modified Terms.  Note that the HDI Plan’s terms must be read together with the
effects of the merger agreement by which the Company acquired HDI Holdings, Inc.
and HealthDataInsights, Inc.  As a result of the merger, (i) references in the
HDI Plan to “Corporation” or “HDI Holdings” should be read to refer to the
Company, (ii) “Common Stock” now refers to shares of the Company’s common stock,
(iii) the number of shares remaining in the HDI Plan has been adjusted for the
merger, (iv) the exercise price is determined with reference to the Company’s
common stock, (v) the “Plan Administrator” is the Board of Directors of the
Company (the “Board”) and/or its compensation committee (the “Committee”), and
(vi) references to “Affiliate” in this Grant Agreement are to the Company and
any “Parent” or “Subsidiary” of the Company as defined in the HDI Plan.

 

The HDI Plan document is available on the Merrill Lynch website.  The Prospectus
for the HDI Plan, the Company’s S-8, Annual Report on Form 10-K, and other
filings the Company makes with the Securities and Exchange Commission are
available for your review under the Investor Relations tab on the Company’s web
site.  You may also obtain paper copies of these documents upon request to the
Company’s Investor Relations department (IR@HMS.com).

 

Neither the Company nor anyone else is making any representations or promises
regarding the duration of your service, exercisability of the Option, the value
of the Company’s stock or of this Option, or the Company’s prospects.  The
Company is not providing any advice regarding tax consequences to you or
regarding your decisions regarding the Option; you agree to rely only upon your
own personal advisors.

 

NO ONE MAY SELL, TRANSFER, OR DISTRIBUTE THE OPTION OR THE SECURITIES THAT
MAY BE PURCHASED UPON EXERCISING THE OPTION WITHOUT AN EFFECTIVE REGISTRATION
STATEMENT RELATING THERETO OR AN OPINION OF COUNSEL SATISFACTORY TO HMS HOLDINGS
CORP. OR OTHER INFORMATION AND REPRESENTATIONS SATISFACTORY TO IT THAT SUCH
REGISTRATION IS NOT REQUIRED.

 

3

--------------------------------------------------------------------------------


 

In addition to the HDI Plan’s terms and restrictions (as modified), the
following terms and restrictions apply:

 

Option
Exercisability

While your Option remains in effect under the Option Expiration section, you may
exercise any exercisable portions of the Option (and buy the Option Shares)
under the timing rules of this section, provided that you may not exercise the
Option for fewer than 100 full shares at any particular time unless fewer than
100 remain unexercised.

 

 

 

The Option will become exercisable on the schedule provided in the Cover Letter
to this Grant Agreement assuming that through each Exercisability date, you
remain an employee of the Company. Any fractional shares will be carried forward
to the following Exercisability date, unless the Committee selects a different
treatment. For purposes of this Grant Agreement, employment with the Company
will include employment with any Affiliate whose employees are then eligible to
receive options under the HDI Plan. Unless the Committee determines otherwise,
if an entity employing you ceases to be an Affiliate, your employment with the
Company will be treated as ended even though you continue to be employed by that
entity.

 

 

Change in
Control

If a Change in Control occurs, your Option will be treated as provided in
Section III of Article Two of the HDI Plan.

 

 

Option Expiration

The Option will expire no later than the close of business on the Term
Expiration Date. Unexercisable portions of the Option expire immediately when
you cease to be employed (unless you are concurrently remaining or becoming a
member of the Board). If the Company terminates your employment or service for
“Misconduct” (as defined in the HDI Plan) or you later engage in Misconduct
before the Option expires, the Option will expire immediately.

 

 

 

Exercisable portions of the Option remain exercisable until the first to occur
of the following (the “Final Exercise Date”), each as defined further in the HDI
Plan or the Grant Agreement:

 

 

 

·

90 days after your employment (or directorship) ends if you resign or if the
Company terminates your employment or service without Misconduct and not on
death or Disability

 

 

 

 

·

For Disability, 365 days after employment or service ends

 

 

 

 

·

For death while the Option remains in effect, 365 days following death

 

 

 

 

·

The Term Expiration Date

 

 

 

The Committee can override the expiration provisions of this Grant Agreement.

 

 

Method of
Exercise and
Payment for
Shares

Subject to this Grant Agreement and the HDI Plan, you may exercise the Option
only by providing a written notice (or notice through another previously
approved method, which could include a web-based or voice- or e-mail system) to
the Secretary of the Company or to whomever the Committee designates, received
on or before the date the Option expires. Each such notice must satisfy whatever
then-current procedures apply to that Option and must contain such
representations (statements from you about your situation) as the Company
requires. You must, at the same time, pay the Exercise Price using one or more
of the following methods:

 

4

--------------------------------------------------------------------------------


 

 

Cash/Check

cash or check in the amount of the Exercise Price payable to the order of the
Company;

 

 

 

Cashless
Exercise

an approved cashless exercise method, including directing the Company to send
the stock certificates (or other acceptable evidence of ownership) to be issued
under the Option to a licensed broker acceptable to the Company as your agent in
exchange for the broker’s tendering to the Company cash (or acceptable cash
equivalents) equal to the Exercise Price and, if you so elect, any required tax
withholdings;

 

 

 

Stock

if permitted by the Committee, by delivery of Shares owned by you, valued at
their Fair Market Value, provided (i) applicable law then permits such method of
payment, (ii) you owned such Shares, if acquired directly from the Company, for
such minimum period of time, if any, as the Committee may establish in its
discretion, and (iii) the Shares are not subject to any repurchase, forfeiture,
unfulfilled vesting, or other similar restrictions; or

 

 

 

any combination of the above permitted forms for payment.

 

 

Withholding

Issuing the Option Shares is contingent on satisfaction of all obligations with
respect to required tax or other required withholdings (for example, in the
U.S., Federal, state, and local taxes). The Company may take any action
necessary to satisfy such obligation, including satisfying the tax obligations
by (i) reducing the number of Option Shares to be issued to you in connection
with any exercise of the Option by that number of Option Shares (valued at their
Fair Market Value on the date of exercise) that would equal all taxes required
to be withheld (at their minimum withholding levels), (ii) accepting payment of
the withholdings from a broker in connection with a Cashless Exercise of the
Option or directly from you, or (iii) taking any other action, including
withholding from other compensation due you. If a fractional share remains after
deduction for required withholding, the Company will pay you the value of the
fraction in cash.

 

 

Compliance
with Law

You may not exercise the Option if the Company’s issuing stock upon such
exercise would violate any applicable Federal or state securities laws or other
laws or regulations. You may not sell or otherwise dispose of the Option Shares
in violation of applicable law. As part of this prohibition, you may not use the
Cashless Exercise methods if the Company’s insider trading policy then prohibits
you from selling to the market.

 

 

Additional
Conditions
to Exercise

The Company may postpone issuing and delivering any Option Shares for so long as
the Company determines to be advisable to satisfy the following:

 

 

 

its completing or amending any securities registration or qualification of the
Option Shares or its or your satisfying any exemption from registration under
any Federal or state law, rule, or regulation;

 

 

 

its receiving proof it considers satisfactory that a person seeking to exercise
the Option after your death is entitled to do so;

 

 

 

your complying with any requests for representations under the HDI Plan; and

 

5

--------------------------------------------------------------------------------


 

 

 

your complying with any Federal, state, or local tax withholding obligations.

 

 

Additional
Representations
from You

If you exercise the Option at a time when the Company does not have a current
registration statement (generally on Form S-8) under the Securities Act of 1933
(the “Act”) that covers issuances of shares to you, you must comply with the
following before the Company will issue the Option Shares to you. You must —

 

 

 

 

represent to the Company, in a manner satisfactory to the Company’s counsel,
that you are acquiring the Option Shares for your own account and not with a
view to reselling or distributing the Option Shares; and

 

 

 

 

agree that you will not sell, transfer, or otherwise dispose of the Option
Shares unless:

 

 

 

 

a registration statement under the Act is effective at the time of disposition
with respect to the Option Shares you propose to sell, transfer, or otherwise
dispose of; or

 

 

 

 

the Company has received an opinion of counsel or other information and
representations it considers satisfactory to the effect that, because of
Rule 144 under the Act or otherwise, no registration under the Act is required.

 

 

No Effect on
Employment
or Other
Relationship

Nothing in this Grant Agreement restricts the Company’s rights or those of any
of its Affiliates to terminate your employment or other relationship at any time
and for any or no reason. The termination of employment or other relationship,
whether by the Company or any of its Affiliates or otherwise, and regardless of
the reason for such termination, has the consequences provided for under the HDI
Plan and any applicable employment or severance agreement or plan.

 

 

Not a Shareholder

You understand and agree that the Company will not consider you a shareholder
for any purpose with respect to any of the Option Shares until you have
exercised the Option, paid for the shares, and received evidence of ownership.

 

 

No Effect on
Running Business

You understand and agree that the existence of the Option will not affect in any
way the right or power of the Company or its shareholders to make or authorize
any adjustments, recapitalizations, reorganizations, or other changes in the
Company’s capital structure or its business, or any merger or consolidation of
the Company, or any issuance of bonds, debentures, preferred or other stock,
with preference ahead of or convertible into, or otherwise affecting the
Company’s common stock or the rights thereof, or the dissolution or liquidation
of the Company, or any sale or transfer of all or any part of its assets or
business, or any other corporate act or proceeding, whether or not of a similar
character to those described above.

 

 

Governing Law

The laws of the State of Nevada will govern all matters relating to the Option,
without regard to the principles of conflict of laws.

 

 

Notices

Any notice you give to the Company must follow the procedures then in effect. If
no other procedures apply, you must send your notice in writing by hand or by
mail to the office of the Company’s Secretary (or to the Chair of the Committee
if you are then serving as the sole Secretary). If mailed, you should address it
to the Company’s Secretary (or the Chair of the Committee) at the Company’s then

 

6

--------------------------------------------------------------------------------


 

 

corporate headquarters, unless the Company directs optionees to send notices to
another corporate department or to a third party administrator or specifies
another method of transmitting notice. The Company and the Committee will
address any notices to you using its standard electronic communications methods
or at your office or home address as reflected on the Company’s personnel or
other business records. You and the Company may change the address for notice by
like notice to the other, and the Company can also change the address for notice
by general announcements to optionees.

 

 

Plan Governs

Wherever a conflict may arise between the terms of this Grant Agreement and the
terms of the HDI Plan, the terms of the HDI Plan will control, subject to the
differences noted above under Modified Terms. The Committee may adjust the
number of Option Shares and the Exercise Price and other terms of the Option
from time to time as the HDI Plan provides.

 

7

--------------------------------------------------------------------------------
